Case 1:19-cv-24184-MGC Document 42 Entered on FLSD Docket 08/07/2020 Page 1 of 1


                   OK Z6p J'JJ/#J D JSTDZM C,
                         sopwV:/y/D ln-*IIf &F C 0:/à9
     JQ ,D ycl/mw ezy,z
        ''
                                             'xl
                                               a'ï )@-é,/- /?p d//#'z/
         T lnvwkip;                                       rjuEaay            nc.
                                                                             .



        yJ                                                     Aks 2 2

     /pzvss'
           -ws                                              -k
                                                             z,?-
                                                                .-7-.
                                                                    1.
                                                                     t'>-,
                                                                  ya
                                                                   -          s.apafl,
      ,,,,/ v r >>A-& V V                                                           ?
                                                                     .       o
        kz , % = r m j.y'g--
                  a.
                          *,-<
                             '-
                              ,
                                                                         y
             7




                                  ,
                                      s-2y a    z l'/.vyyysyc.
                                                             v        ''           e


                                         7            .




                                      s'kw '                -Jey                 ..v
